Name: Council Regulation (EC) No 2598/1999 of 7 December 1999 amending for the second time Regulation (EC) No 48/1999 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 EN Official Journal of the European Communities10. 12. 1999 L 316/15 COUNCIL REGULATION (EC) No 2598/1999 of 7 December 1999 amending for the second time Regulation (EC) No 48/1999 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 48/1999 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1999 and certain conditions under which they may be fished; (2) In accordance with the provisions laid down in Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (3), precautionary TACs may be raised under conditions stipulated in Article 3(1) therein; those conditions are satisfied for the stocks of Norway lobster in the North Sea and in the Skagerrak, the Kattegat and ICES area IIIbcd and of sprat in ICES areas IIa (EC waters) and North Sea (EC waters); (3) According to the most recent scientific evidence, the TAC for cod in the Kattegat for 1999 may be increased while still keeping with conservation principles; (4) Within the framework of the bilateral consultations on the reciprocal fishing rights between the Community and Poland for 1999, the Community share for Baltic sprat has been modified; (5) In order to ensure the livelihood of Community fish- ermen it is important to open these fisheries as early as possible in 1999; given the urgency of the matter it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national parliaments of the European Union annexed to the Treaty of Amsterdam; (6) Regulation (EC) No 48/1999 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation replaces the corresponding elements of the Annex to Regulation (EC) No 48/1999. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communi- ties. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1999. For the Council The President K. SASI (1) OJ L 389, 31.12.1992, p. 1. Regulation as last amended by Regula- tion (EC) No 1181/98 (OJ L 164, 9.6.1988, p. 1.) (2) OJ L 13, 18.1.1999, p. 1. Regulation as amended by Regulation (EC) 1570/1999 (OJ L 187, 20.7.1999, p. 5). (3) OJ L 115, 9.5.1996, p. 3. EN Official Journal of the European Communities 10. 12. 1999L 316/16 ANNEX Species: Cod Gadus morhua Zone: Kattegat BelgiÃ «/Belgique Danmark 4 320 Deutschland 90 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 590 United Kingdom EC 7 000 TAC 7 000 Species: Norway lobster Nephrops norvegicus Zone: Skagerrak and Kattegat (1), IIIbcd (1) BelgiÃ «/Belgique Danmark 3 675 (2) Deutschland 10 (3) Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 315 (2) United Kingdom EC 5 000 TAC 5 000 (1) Community waters. (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. EN Official Journal of the European Communities10. 12. 1999 L 316/17 Species: Norway lobster Nephrops norvegicus Zone: IIa (1), North Sea (1) BelgiÃ «/Belgique 900 Danmark 900 Deutschland 15 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 25 Ireland Italia Luxembourg Nederland 465 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 14 895 EC 17 200 TAC 17 200 (1) Community waters Species: Sprat Sprattus sprattus Zona: IIa (1), North Sea (1) BelgiÃ «/Belgique 2 370 Danmark 187 380 Deutschland 2 370 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 2 370 Ireland Italia Luxembourg Nederland 2 370 Ã sterreich Portugal Suomi/Finland Sverige 1 330 (2) United Kingdom 7 810 EC 206 000 TAC 225 000 (1) Community waters (2) Including sandeel EN Official Journal of the European Communities 10. 12. 1999L 316/18 Species: Sprat Sprattus sprattus Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 48 064 Deutschland 30 450 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 25 160 Sverige 109 916 (3) United Kingdom EC 213 590 (2) TAC 468 000 (1) Community waters (2) Of which no more than 8 000 t may be fished in the Estonian zone, no more 6 000 t in the Latvian zone, and no more than 4 000 t in the Lithuanian zone (3) Whenever consumption of this quota had reached a level of 105 917 t, the remaining 4 000 tonnes may only be taken in waters under the sovereignty or the Kingdom of Sweden